Case 1:17-cv-00052-IMK-MJA Document 169 Filed 01/30/20 Page 1 of 1 PageID #: 5911



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  SCOTT T. BALLOCK,

                    Plaintiff,

  v.                                             CIVIL ACTION NO. 1:17CV52
                                                        (Judge Keeley)

  ELLEN    RUTH COSTLOW,
  STATE    TROOPER MICHAEL KIEF,
  STATE    TROOPER RONNIE M. GASKINS, and
  STATE    TROOPER CHRIS BERRY,

                    Defendants.


                     ORDER SCHEDULING HEARING ON MOTION
               FOR STATE TROOPER MICHAEL KIEF, STATE TROOPER
            RONNIE M. GASKINS, AND STATE TROOPER CHRIS BERRY’S
            MOTION FOR ATTORNEYS’ FEES AND COSTS (DKT. NO. 165)

          For good cause, the Court SCHEDULES a hearing by telephone on

  the pending motion for attorneys’ fees and costs (Dkt. No. 165) for

  Friday, May 15, 2020 at 10:30 A.M. Counsel for the movants is

  DIRECTED to provide call-in information to all parties and the

  Court, by email to Candace_Levitsky@wvnd.uscourts.gov, no later

  than Friday, May 8, 2020, at 5:00 P.M.

          It is so ORDERED.

          The Court DIRECTS the Clerk to transmit copies of this Order

  to counsel of record.

  DATED: January 30, 2020


                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE
